TBIE        ATTORNEY            GENERAL
                                OF       ??EXWAS
 GEEALDC. MAEN                 -&wrxN 11. -rExAs
- A-o*-   nmNmrr.


    Hon. George B. Sheppard              dpinion Eo. O-2340
    Comptroller ,of’ Public              Be: Traveling expenses--Senate
     Aocaunt s                           Bill 427, Acts 46th Legislature--
    Qustin, Texas                        incurred im attending a convention.

    Deer Slr:
              By your letter   of May 7 1940, you ask the opinion
    of this department upon the quest 1on whether, under the facts
    disclosed by the documents enclosed in your letter,      attendance
    upon the conference  concerned violates   the provisions    of Senate
    Bill 427, Acts 46th Legislature,   prohibiting   the spending of
    moneys therein appropriated   to pay the traveling    expenses of any
    State employee to any type of convention within the State or
    without the State of Texas.
                The facts    disclosed    by your letter   are as follows:
               On March 15, 1940, the Honorable George W. Cox, M.D..,
    State Health Officer,  requested that the Attorney General approve
    a trip by F. D. Brock Director of the Bureau of Food and Drugs,
    to New Orleans, Louislana,   “for the purpose of discussing’ with
    officials  of the United States Food and Drug Administration   mat-
    ters pertaining  to the application  of the new Federal Food, Drug
    and Cosmetic Act to Texas manufacturers and shippers of foods
    and drugs and other matters coming under the jurisdiction     of this
    Departmenc ” stating that Mr. Brock planned to leave on April 22nd,
    and be out’of the State until April 27th.
              ,On March 18, 1940, this department wrote the Honorable
    George W. Cox, replying to said letter   of request,  advising him
    that in the opinion of this department the trip to be made by
    F. D. Brock, as explained in Dr. Cox’ s letter   of March 15th, was
    for State business purposes.
                With your letter,  you enclose a printed program.’ ~Exami-
    nation   of this program reveals the following   facts:
               The program is the Silver Anniversary Programi’the    Twenty-
    fifth  Annual Conference of the Association   of Food, Feed, Drug and
    Health Officials   of the South Central States.   The headquarters of
    the conference   is the Hotel Monteleone, New Orleans, Louisiana.   The
    program reveals that the conference was to be held on April 25, 26
    and 27, 1940. It likewise discloses     that the President of this
Hon. George H. Sheppard,         page 2    (O-2340)

Association  is, or was at that time, F. D. Brock.    The program
was evidently printed some time ahead of the date for the actual
meeting of the Association,  and evidently was distributed   to the
members of the Association,  for the program contains the follow-
ing statement on the second page thereof%
           “Important1  Members are urged to arrive promptly
      for the Opening Meeting April 25th.  Important committee
      work will be taken up that night at 7800 p.m.”
             The program reveals that, among the proceedings on
Thursday, April 25, 1940, at 10800 a.m., the meeting was called
to order by President F. D. Brock; that the Speaial Order for
11:30 a.m. on that date was the President’s      address, by F.D.
Brock of Austin, Texas; that the seventh item on the program for
that date, following     the noon recess and the reconvening of the
Association    at 2800 p.m., was an address by F. D. Brock of Austin,
Texas, on the Sanitation      of Pecan Shelling Plants (from a State
standpoint).     The conference apparently adjourned somewhere about
12 noon on Saturday      April 27, 1940, after a business session in-
volving election     anB the selection  of the 1941 meeting place.
               The rider appended to Senate Bill       427,     Acts of the 46tb
Legislature,      provides:
            “ED moneys herein appropriated  shall ever be spent
      to pay the traveling   expenses of any State employee to
      any type of convention within the State or without the
      State .I1
            Said rider    also    provides,    in the section     on traveling   ex-
penses,   that:
            “Except as otherwise          specifically exempted, the pro-
      visions of this act shall           apply to department heads and
      members of commissions.”
           You are advised that in our opinion the Annual Confer-
ence of the Association    of Food, Feed, Drug and Health OMioiale
of the South Central States is a econvention     e within the meaning
of the provisions   of Senate Bill 427 Acts o! the 46th Leglala-
ture.  See our opinions numbered o-1$16,o-1737,copies of which
have heretofore   been furnished to you.
RWJ?:PBP:wb                          Yours very trul
                                     ATTORNEY  GEiNER AI OF TEXAS
APPROVED  MAY24, 1940                By /s/ R.W.   Fairchild
/s/ Gerald C. Mann                   R. W. Fairchild,    Assistant
ATTOREEY  GEEERALOF TEXAS
APPROVED:OPIEIOE COMMITTEE
BY:     BWB, Chairman